DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance

Election/Restrictions
Applicant’s election of Group I, claims 1-2 in the reply filed on 24 June 2022 is acknowledged.
Claims 3-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 
Because applicant did not distinctly and specifically point out any errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
The restriction is FINAL.
Priority
This application was filed on 22 December 2020 and is a divisional of application 16/498,442 which was filed on 27 September 2019 (issued as US 10,899,745 on 26 January 2021) which is a ‘371 national phase entry of international application PCT/US2018/025100, filed on 28 March 2018 which claims priority to provisional application 62/478,789, filed on 30 March 2017. 
The examined subject matter is supported in the 62/478,789 application.
Examiner’s Response
The elected claims are allowable, see the reasons for allowance below.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 3-10 directed to inventions non-elected without traverse.  Accordingly, claims 3-10 have been cancelled.  
Claims 3-10 do not depend from or otherwise require the limitations of either of claims 1-2 and are therefore not eligible for rejoinder.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

IN THE CLAIMS:

DELETE Claims 3-10.

PTO-892 Form
References from the Examiner’s search of the invention are made of record.  
A number of patent and patent application publications with inventor and/or applicant in common with the present application and disclosing related subject matter are cited for completeness.  The present claims are distinct from those issued or pending in these references.
The postdated Treitler (Org. Process Res. Dev. 2022, 26, 4, 1202–1222) reference describes the claimed subject matter and is cited for completeness.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claimed invention is directed to novel methods for the preparation of pharmaceutical intermediate compound 7 - as set forth in independent claims 1-2:  

    PNG
    media_image1.png
    223
    154
    media_image1.png
    Greyscale

The method of claim 2 falls entirely within the scope of claim 1.  
The claims require that a 2-methoxy-5-halo-benzonitrile compound of formula 4a be converted directly into the methyl-substituted 1,2,4-triazole compound of formula 5a by reacting with N-methyl-N-formylhydrazine in the presence of base, followed by a nitration to give compound 6a, which is then converted into the desired product 7 by reducing both the halogen and the nitro groups.  This 3-step process is summarized by the scheme at page 15 of the specification, where the X3 halo group is a Cl:

    PNG
    media_image2.png
    202
    1008
    media_image2.png
    Greyscale

The closest prior art is represented by the US9505748 (IDS) reference – which discloses substantially different methods of making compound 7 and related heterocyclic intermediates.  See the general method at columns 51 / 52 and the procedures for preparations 9 and 10 at columns 93-96.  The reference procedures form the triazole ring using different chemical steps, starting with a carboxamide instead of a nitrile which then requires a methylation step and separation of the two isomers produced in the alkylation before nitro group reduction, see preparation 9.  The reference starts with precursors lacking the required halo substituent of the present method.  
The reference, either alone or in combination with the prior art as a whole, does not teach, suggest or otherwise provide any reasons that would lead one of ordinary skill to a method of making as presently claimed.  
For example, the use of N-methyl-N-formylhydrazine as a reagent to convert a nitrile to a 1,2,4-triazole is known, see US20110166143 examples 5-6 on pages 41-42.  A nitrile compound is first converted into a thioamide and then reacted with the reagent to give the product:

    PNG
    media_image3.png
    279
    430
    media_image3.png
    Greyscale

This reaction is similar to that used in the present method but differs in that completely different starting materials and a different two-step procedure from the nitrile, with conversion to a thioamide, is used - rather than a direct conversion.  
There are no reasons why one of ordinary skill in the art would provide for the multiple differences between the method taught in the prior art and that presently claimed.
Present claims 1-2 are allowable for at least these reasons.

Conclusion
	Claims 1-2 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625